Citation Nr: 0306878	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  94-38 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Service connection for spondylolisthesis, L5-S1.

2  Service connection for a left shoulder disability.

3.  Service connection for the chronic residuals of a neck 
injury.

(The following issues will be the subject of a later 
decision:  Entitlement to the assignment of a higher initial 
disability rating for a service-connected lumbosacral strain 
with arthritis, currently rated as 20 percent disabling; 
entitlement to the assignment of a higher initial disability 
rating for a service-connected patellofemoral pain syndrome 
with arthritis, currently rated as 10 percent disabling; 
entitlement to the assignment of a higher initial disability 
rating for a service-connected dyshidrotic eczema, currently 
rated as noncompensable; and entitlement to service 
connection for a left wrist ganglion cyst.)




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from February 1989 to 
August 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, denied service connection for 
the following claimed disabilities:  Spondylolisthesis, L5-
S1; a left shoulder disability; and the chronic residuals of 
a neck injury.


FINDINGS OF FACT

1.  By rating decision and accompanying letter dated April 
22, 1993, the veteran was informed that his claims for 
service connection for spondylolisthesis, L5-S1, a left 
shoulder disability, and the chronic residuals of a neck 
injury were denied; he was advised of his appellate rights.

2.  After receiving a timely notice of disagreement (NOD), 
the veteran was provided a statement of the case (SOC) on 
July 16, 1993; however no Substantive Appeal on these issues 
was filed within one year of receipt the April 22, 1993 
rating decision.

3.  By letter dated January 14, 2003, the Board informed the 
veteran that the Substantive Appeal for these issues may be 
inadequate and as a result the Board may dismiss the appeal; 
he was notified that he had 60 days to request a hearing or 
provide a written argument concerning the adequacy of his 
Substantive Appeal.  No response was received by the Board. 


CONCLUSION OF LAW

A Substantive Appeal as to the issues of service connection 
for spondylolisthesis, L5-S1, a left shoulder disability, and 
the chronic residuals of a neck injury was not timely filed, 
and the Board lacks jurisdiction to consider this issue.  
38 U.S.C.A. §§ 7105(a), 7105(d)(3), 7105(d)(5) and 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law in November 2000.  The VCAA, 
among other things, eliminated the well-grounded-claim 
requirement and amended VA's duty to notify claimants and 
their representatives of any information or evidence 
necessary to substantiate their claims.  See generally VCAA 
§§ 3, 4, 7.  However, during the drafting of the VCAA, 
Congress observed that it is important to balance the duty to 
assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.). 

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3).  Moreover, 
U.S.C.A. § 7105(d)(5) provides that the Board "may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being made."  The initial question 
that must be resolved is whether the Board has jurisdiction 
to consider the issues of entitlement to service connection 
for spondylolisthesis, L5-S1, a left shoulder disability, and 
the chronic residuals of a neck injury.  As noted by the 
United States Court of Appeals for the Federal Circuit, "it 
is well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).  

A Substantive Appeal consists of a timely filed NOD and, 
after a SOC has been issued, a timely and properly completed 
VA Form 9 or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Under pertinent statutory 
provisions, a claimant must file a Substantive Appeal to 
perfect an appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200; see Roy v. Brown, 5 Vet. App. 554 (1993).  When an 
appeal is not perfected, a decision becomes final.  
38 U.S.C.A. § 7105(c).  The appeal must be filed within a 
year of notice of the adverse rating action, or within 60 
days of the issuance of the SOC, whichever is longer.  38 
U.S.C.A. § 7105(b)(1), (d)(3); 38 C.F.R. § 20.302(b).  

By letter dated April 22, 1993, which accompanied an April 
1993 rating decision, the veteran was notified, in pertinent 
part, that his claims for service connection for 
spondylolisthesis, L5-S1, a left shoulder disability, and the 
chronic residuals of a neck injury, were denied.  The veteran 
was advised of his appellate rights.  The veteran filed a 
timely NOD to these issues.  In response, the RO provided the 
veteran with a statement of the case a SOC, dated in July 
1993.  However, the first argument on these issues, which was 
presented by your accredited representative, was not received 
until May 12, 1995.  As such, it is apparent to the Board 
that no Substantive Appeal on these issues was filed within 
one year of receipt of the April 1993 rating decision.

By letter dated January 14, 2003, the Board informed the 
veteran that the veteran's Substantive Appeal for these 
issues may be inadequate and that as a result, the Board may 
dismiss the appeal.  This letter also notified him that he 
had 60 days to request a hearing or provide a written 
argument concerning the adequacy of his Substantive Appeal.  
As of this date, no response has been received by the Board.

The veteran did not file a timely Substantive Appeal; hence, 
there remains no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.








								[Continued on next 
page]
ORDER

The appeal as to the claim for service connection for 
spondylolisthesis, L5-S1, is dismissed.

The appeal as to the claim for service connection for a left 
shoulder disability is dismissed.

The appeal as to the claim for service connection for the 
residuals of a neck injury is dismissed.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

